Exhibit Contact:Kathleen Campbell, Marketing Director First Citizens National Bank 570-662-0422 15 S. Main Street 570-662-8512 (fax) Mansfield, PA 16933 Citizens Financial Services, Inc. Reports First Quarter 2010 Earnings MANSFIELD, PENNSYLVANIA— April 26, 2010 – Citizens Financial Services, Incorporated (OTC BB: CZFS), parent company of First Citizens National Bank, has released its unaudited financial performance for the first quarter ended March 31, 2010. Record net income for the three months ended March 31, 2010 totaled $2,746,000, which compares to $2,346,000 for the first quarter of 2009.This represents an increase of $400,000, or 17.1%.Earnings per share of $.96 increased 17.1% from $.82 per share for the same period last year.Annualized return on equity for the comparable periods was 18.22% and 17.59%, while return on assets was 1.50% and 1.41%, respectively. As of
